DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/15/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 12/15/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotvold et al. (US 2012/0134280) (hereinafter “Rotvold”).
Regarding claim 1, in accordance with Rotvold reference entirety, Rotvold teaches a method (Abstract; FIG. 1; para [0023] and thereinafter: “measuring and analyzing radio frequency (RF) power/interference proximate and within a wireless field device mesh network”) comprising: 
	obtaining a radio frequency (RF) signal magnitude (RF interference) for a plurality of RF signals broadcasted (from node to node over one of several paths) in an environment (mesh network) (para [0018]: wireless devices are employed to measure RF interference proximate and within a wireless field device mess network by recording and analyzing RSSI measurements on each RF channel used over a period of time.  In addition, para [0041]: “Network manager 24 sends instructions to each of wireless devices 20a-20i … 20N of wireless field device mesh network 18 and access point 22 to take a series of RSSI measurements on at least one of several assigned RF channels during a time slot or time slots not allocated for network communication … sends an RSSI report of the values representing the RF power measurements … from node to node over one of several paths until it arrives at access point 22”); 
	generating a digital RF heat map (map/spectrum graphs/heat map) of the environment (mesh network) based on each RF signal magnitude (RF interference) (para [0042]: “At times when RF interference information is needed, this embodiment of the present invention is able to develop a map of RF interference across the ISM spectrum throughout a wireless field of mesh network while limiting disruptions in the normal operation of the network”. Or para [0043]: “… CSWM 26 compares a series of location to identify transient or mobile source of RF interference by, for example, plotting RSSI data on a trend line, generating spectrum graphs by RF channel, highlighting interference source location on a map …”.  In addition, para [0052]: “… the CSWM is able to combine values … to generate a multipoint gradient map, similar to a heat map”); 
	determining an RF coverage (network topology overlaid with interference sources and interference RSSI) of the environment (mesh network) based on the digital RF heat map (map/spectrum graphs/heat map) (para [0043] or para [0052]: "the CSWM is able to display RF interference information on a host computer or gateway by, for example, plotting RSSI data on a trend line, generating spectrum graphs including spectrum density and RF history, highlighting interference source locations on a map, illustrating the duty cycle of an interference source, showing interference RSSI by channel by node, comparing link-by-link interference RSSI to intra-network RSSI by channel, using bar graphs to illustrate path stability as a function of interference RSSI, or by showing movement of location on a map over time. The CSWM is able to display combinations as well, showing the network topology (e.g. nodes, links, routes) overlaid with interference sources and interference RSSI."); and 
	selecting (assigning), for a wireless communication device (20a-20i … 20N), a communication channel (time slot) from among a plurality of communication channels (time slots) based on the RF coverage (network topology overlaid with interference sources and interference RSSI) and one or more RF probability distribution functions (synchronized throughout the entire network to within one millisecond) (paras [0019], [0024], and [0052], example of time slot assigning to wireless devices 20a-20i … 20N is disclosed as “Time slots are allocated by the network manager for link level communication and synchronized throughout the entire network to within one millisecond, enabling precise control of RSSI measurement times and subsequent correlation of RSSI measurement data” or "Time slot, link assignments, and RF channel assignments between nodes necessary to coordinate communications throughout wireless field device mesh network 18 are allocated by network manager 24. Time slot and RF channel allocations and link assignments for wireless field device mesh network 18 are sent from gateway 16 to access point 22 via dedicated link 28. Access point 22 transmits the time slot assignments, RF channel assignments, and link assignments either directly or in a hop-by-hop fashion to wireless devices 20a-20i ... 20N.").
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Rotvold also teaches wherein each of the one or more RF probability distribution functions (values representing the received RF power measurements) indicates a probability of RF interference at a given location (known location) of the environment (mesh network) (para [0020]: "…Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
	Regarding claim 3, in addition to features recited in base claim 2 (see rationales discussed above), Rotvold also teaches wherein the probability of RF interference indicates a probability of whether an RF signal interference magnitude is greater than a threshold RF signal interference magnitude (para [0020]: "…Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
Regarding claim 4, in addition to features recited in base claim 2 (see rationales discussed above), Rotvold also teaches wherein each of the one or more RF probability distribution functions (values representing the received RF power measurements): 
corresponds to a given communication channel from among the plurality of communication channels (para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …); and 
indicates the probability of RF interference over the given communication channel (para [0020]: “… Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
	Regarding claim 5, in addition to features recited in base claim 2 (see rationales discussed above), Rotvold also teaches wherein each of the one or more RF probability distribution functions (values representing the received RF power measurements) indicates the probability of RF interference at a plurality of nominal time values, a plurality of continuous time values, or a combination thereof (para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
	Regarding claim 6, in addition to features recited in base claim 2 (see rationales discussed above), Rotvold also teaches wherein each of the one or more RF probability distribution functions indicates the probability of RF interference at a given qualitative time value (statistical values) (para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Rotvold also teaches wherein the RF signal magnitude for the plurality of RF signals are obtained using a plurality of RF sensors disposed in the environment (mesh network) (para [0003] and thereinafter, it is disclose wireless devices in the wireless mesh network of the invention are sensors.  In addition, para [0037], it is further disclosed each of the wireless device 20a-20i … 20N of wireless field device mesh network 18 sends an RSSI report of the values representing the received RF power measurement to access point 22).
	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Rotvold also teaches generating a plurality of the digital RF heat maps of the environment based on each RF signal magnitude, wherein each of the plurality of digital RF heat maps corresponds to a given communication channel from among the plurality of communication channels (para [0042]: “At times when RF interference information is needed, this embodiment of the present invention is able to develop a map of RF interference across the ISM spectrum throughout a wireless field of mesh network while limiting disruptions in the normal operation of the network”. Or para [0043]: “… CSWM 26 compares a series of location to identify transient or mobile source of RF interference by, for example, plotting RSSI data on a trend line, generating spectrum graphs by RF channel, highlighting interference source location on a map …”.  In addition, para [0052]: “… the CSWM is able to combine values … to generate a multipoint gradient map, similar to a heat map”.  In addition, para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold).
	Regarding claim 9, in addition to features recited in base claim 8 (see rationales discussed above), Rotvold also teaches determining a plurality of RF coverages of the environment based on the plurality of the digital RF heat maps, wherein each of the plurality of RF coverages corresponds to the given communication channel from among the plurality of communication channels (para [0042]: “At times when RF interference information is needed, this embodiment of the present invention is able to develop a map of RF interference across the ISM spectrum throughout a wireless field of mesh network while limiting disruptions in the normal operation of the network”. Or para [0043]: “… CSWM 26 compares a series of location to identify transient or mobile source of RF interference by, for example, plotting RSSI data on a trend line, generating spectrum graphs by RF channel, highlighting interference source location on a map …”.  In addition, para [0052]: “… the CSWM is able to combine values … to generate a multipoint gradient map, similar to a heat map”.  In addition, para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold.  Moreover, paras [0019], [0024], and [0052], example of time slot assigning to wireless devices 20a-20i … 20N is disclosed as “Time slots are allocated by the network manager for link level communication and synchronized throughout the entire network to within one millisecond, enabling precise control of RSSI measurement times and subsequent correlation of RSSI measurement data” or "Time slot, link assignments, and RF channel assignments between nodes necessary to coordinate communications throughout wireless field device mesh network 18 are allocated by network manager 24. Time slot and RF channel allocations and link assignments for wireless field device mesh network 18 are sent from gateway 16 to access point 22 via dedicated link 28. Access point 22 transmits the time slot assignments, RF channel assignments, and link assignments either directly or in a hop-by-hop fashion to wireless devices 20a-20i ... 20N.").
	Regarding claim 10, in addition to features recited in base claim 9 (see rationales discussed above), Rotvold also teaches wherein the communication channel is selected based on the plurality of RF coverages (paras [0019], [0024], and [0052], example of time slot assigning to wireless devices 20a-20i … 20N is disclosed as “Time slots are allocated by the network manager for link level communication and synchronized throughout the entire network to within one millisecond, enabling precise control of RSSI measurement times and subsequent correlation of RSSI measurement data” or "Time slot, link assignments, and RF channel assignments between nodes necessary to coordinate communications throughout wireless field device mesh network 18 are allocated by network manager 24. Time slot and RF channel allocations and link assignments for wireless field device mesh network 18 are sent from gateway 16 to access point 22 via dedicated link 28. Access point 22 transmits the time slot assignments, RF channel assignments, and link assignments either directly or in a hop-by-hop fashion to wireless devices 20a-20i ... 20N.").
	Regarding claim 11, in addition to features recited in base claim 1 (see rationales discussed above), Rotvold also teaches wherein the wireless communication device is configured to communicate using one of a BLUETOOTH-type protocol, a cellular protocol, a wireless fidelity-type protocol, a near-field communication protocol, and an ultra-wideband protocol (paras [0005] and thereinafter, applicable wireless protocols in the instant invention is disclosed to include WirelessHART, 802.15.4 standard, … etc.  The protocols are recognized as wireless fidelity-type protocol or a near-field communication protocol as claimed).
	Regarding claim 12, in accordance with Rotvold reference entirety, Rotvold teaches a method (Abstract and thereinafter) comprising: 
	obtaining a radio frequency (RF) signal magnitude (RF interference) for a plurality of RF signals broadcasted (from node to node over one of several paths) in an environment (mesh network) (para [0018]: wireless devices are employed to measure RF interference proximate and within a wireless field device mess network by recording and analyzing RSSI measurements on each RF channel used over a period of time.  In addition, para [0041]: “Network manager 24 sends instructions to each of wireless devices 20a-20i … 20N of wireless field device mesh network 18 and access point 22 to take a series of RSSI measurements on at least one of several assigned RF channels during a time slot or time slots not allocated for network communication … sends an RSSI report of the values representing the RF power measurements … from node to node over one of several paths until it arrives at access point 22”); 
	generating a digital RF heat map (map/spectrum graphs/heat map) of the environment (mesh network) based on each RF signal magnitude (RF interference) (para [0042]: “At times when RF interference information is needed, this embodiment of the present invention is able to develop a map of RF interference across the ISM spectrum throughout a wireless field of mesh network while limiting disruptions in the normal operation of the network”. Or para [0043]: “… CSWM 26 compares a series of location to identify transient or mobile source of RF interference by, for example, plotting RSSI data on a trend line, generating spectrum graphs by RF channel, highlighting interference source location on a map …”.  In addition, para [0052]: “… the CSWM is able to combine values … to generate a multipoint gradient map, similar to a heat map”); 
	determining an RF coverage (network topology overlaid with interference sources and interference RSSI) of the environment (mesh network) based on the digital RF heat map (map/spectrum graphs/heat map) (para [0043] or para [0052]: "the CSWM is able to display RF interference information on a host computer or gateway by, for example, plotting RSSI data on a trend line, generating spectrum graphs including spectrum density and RF history, highlighting interference source locations on a map, illustrating the duty cycle of an interference source, showing interference RSSI by channel by node, comparing link-by-link interference RSSI to intra-network RSSI by channel, using bar graphs to illustrate path stability as a function of interference RSSI, or by showing movement of location on a map over time. The CSWM is able to display combinations as well, showing the network topology (e.g. nodes, links, routes) overlaid with interference sources and interference RSSI."); and 
	selecting (assigning), for a wireless communication device (20a-20i … 20N), a communication channel (time slot) from among a plurality of communication channels (time slots) based on the RF coverage (network topology overlaid with interference sources and interference RSSI) and one or more RF probability distribution functions (synchronized throughout the entire network to within one millisecond) (paras [0019], [0024], and [0052], example of time slot assigning to wireless devices 20a-20i … 20N is disclosed as “Time slots are allocated by the network manager for link level communication and synchronized throughout the entire network to within one millisecond, enabling precise control of RSSI measurement times and subsequent correlation of RSSI measurement data” or "Time slot, link assignments, and RF channel assignments between nodes necessary to coordinate communications throughout wireless field device mesh network 18 are allocated by network manager 24. Time slot and RF channel allocations and link assignments for wireless field device mesh network 18 are sent from gateway 16 to access point 22 via dedicated link 28. Access point 22 transmits the time slot assignments, RF channel assignments, and link assignments either directly or in a hop-by-hop fashion to wireless devices 20a-20i ... 20N."), 
	wherein each of the one or more RF probability distribution functions (values representing the received RF power measurements) indicates a probability of RF interference at a given location (known location) of the environment (mesh network) (para [0020]: "…Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
	Regarding claim 13, in addition to features recited in base claim 12 (see rationales discussed above), Rotvold also teaches wherein each of the one or more RF probability distribution functions (values representing the received RF power measurements): 
corresponds to a given communication channel from among the plurality of communication channels (para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …); and 
indicates the probability of RF interference over the given communication channel (para [0020]: “… Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
Regarding claim 14, in addition to features recited in base claim 13 (see rationales discussed above), Rotvold also teaches wherein each of the one or more RF probability distribution functions (values representing the received RF power measurements) indicates the probability of RF interference at a plurality of nominal time values, a plurality of continuous time values, or a combination thereof (para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
	Regarding claim 15, in addition to features recited in base claim 13 (see rationales discussed above), Rotvold also teaches wherein each of the one or more RF probability distribution functions indicates the probability of RF interference at a given qualitative time value (statistical values) (para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
	Regarding claim 16, in addition to features recited in base claim 12 (see rationales discussed above), Rotvold also teaches generating a plurality of the digital RF heat maps of the environment based on each RF signal magnitude, wherein each of the plurality of digital RF heat maps corresponds to a given communication channel from among the plurality of communication channels (para [0042]: “At times when RF interference information is needed, this embodiment of the present invention is able to develop a map of RF interference across the ISM spectrum throughout a wireless field of mesh network while limiting disruptions in the normal operation of the network”. Or para [0043]: “… CSWM 26 compares a series of location to identify transient or mobile source of RF interference by, for example, plotting RSSI data on a trend line, generating spectrum graphs by RF channel, highlighting interference source location on a map …”.  In addition, para [0052]: “… the CSWM is able to combine values … to generate a multipoint gradient map, similar to a heat map”.  In addition, para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold).
	Regarding claim 17, in addition to features recited in base claim 16 (see rationales discussed above), Rotvold also teaches determining a plurality of RF coverages of the environment based on the plurality of the digital RF heat maps, wherein each of the plurality of RF coverages corresponds to the given communication channel from among the plurality of communication channels (para [0042]: “At times when RF interference information is needed, this embodiment of the present invention is able to develop a map of RF interference across the ISM spectrum throughout a wireless field of mesh network while limiting disruptions in the normal operation of the network”. Or para [0043]: “… CSWM 26 compares a series of location to identify transient or mobile source of RF interference by, for example, plotting RSSI data on a trend line, generating spectrum graphs by RF channel, highlighting interference source location on a map …”.  In addition, para [0052]: “… the CSWM is able to combine values … to generate a multipoint gradient map, similar to a heat map”.  In addition, para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold.  Moreover, paras [0019], [0024], and [0052], example of time slot assigning to wireless devices 20a-20i … 20N is disclosed as “Time slots are allocated by the network manager for link level communication and synchronized throughout the entire network to within one millisecond, enabling precise control of RSSI measurement times and subsequent correlation of RSSI measurement data” or "Time slot, link assignments, and RF channel assignments between nodes necessary to coordinate communications throughout wireless field device mesh network 18 are allocated by network manager 24. Time slot and RF channel allocations and link assignments for wireless field device mesh network 18 are sent from gateway 16 to access point 22 via dedicated link 28. Access point 22 transmits the time slot assignments, RF channel assignments, and link assignments either directly or in a hop-by-hop fashion to wireless devices 20a-20i ... 20N.").
	Regarding claim 18, in addition to features recited in base claim 17 (see rationales discussed above), Rotvold also teaches wherein the communication channel is selected based on the plurality of RF coverages (paras [0019], [0024], and [0052], example of time slot assigning to wireless devices 20a-20i … 20N is disclosed as “Time slots are allocated by the network manager for link level communication and synchronized throughout the entire network to within one millisecond, enabling precise control of RSSI measurement times and subsequent correlation of RSSI measurement data” or "Time slot, link assignments, and RF channel assignments between nodes necessary to coordinate communications throughout wireless field device mesh network 18 are allocated by network manager 24. Time slot and RF channel allocations and link assignments for wireless field device mesh network 18 are sent from gateway 16 to access point 22 via dedicated link 28. Access point 22 transmits the time slot assignments, RF channel assignments, and link assignments either directly or in a hop-by-hop fashion to wireless devices 20a-20i ... 20N.").
	Regarding claim 20, in accordance with Rotvold reference entirety, Rotvold discloses a system (FIG. 1; 10) (para [0002]: "Mesh networking is a flexible network architecture that is becoming prevalent in industrial applications. A mesh network includes a cloud of nodes and a gateway computer (gateway) that connects a high-speed bus to the mesh network." and para [0020]: "a centralized software module (CSWM), typically running on the gateway. The transmission of the report from each device is scheduled in a staggered fashion so there is no significant impact on the normal operation of the network. The CSWM combines the reports of values representing RF power measurements and correlates the times corresponding to the measurements from multiple devices by RF channel. Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold. The CSMW preferably communicates any interference information and alerts to a separate software application running on a host computer or to a display for use by a system operator.") comprising: 
	a processor (not shown; inherent in a gateway); and 
	a nontransitory computer-readable medium (not shown; inherent in the gateway) including instructions (CSWM) that are executable by the processor, wherein the instructions include: 
	obtaining a radio frequency (RF) signal magnitude (RF interference) for a plurality of RF signals broadcasted (from node to node over one of several paths) in an environment (mesh network) (para [0018]: wireless devices are employed to measure RF interference proximate and within a wireless field device mess network by recording and analyzing RSSI measurements on each RF channel used over a period of time.  In addition, para [0041]: “Network manager 24 sends instructions to each of wireless devices 20a-20i … 20N of wireless field device mesh network 18 and access point 22 to take a series of RSSI measurements on at least one of several assigned RF channels during a time slot or time slots not allocated for network communication … sends an RSSI report of the values representing the RF power measurements … from node to node over one of several paths until it arrives at access point 22”); 
	generating a digital RF heat map (map/spectrum graphs/heat map) of the environment (mesh network) based on each RF signal magnitude (RF interference) (para [0042]: “At times when RF interference information is needed, this embodiment of the present invention is able to develop a map of RF interference across the ISM spectrum throughout a wireless field of mesh network while limiting disruptions in the normal operation of the network”. Or para [0043]: “… CSWM 26 compares a series of location to identify transient or mobile source of RF interference by, for example, plotting RSSI data on a trend line, generating spectrum graphs by RF channel, highlighting interference source location on a map …”.  In addition, para [0052]: “… the CSWM is able to combine values … to generate a multipoint gradient map, similar to a heat map”); 
	determining an RF coverage (network topology overlaid with interference sources and interference RSSI) of the environment (mesh network) based on the digital RF heat map (map/spectrum graphs/heat map) (para [0043] or para [0052]: "the CSWM is able to display RF interference information on a host computer or gateway by, for example, plotting RSSI data on a trend line, generating spectrum graphs including spectrum density and RF history, highlighting interference source locations on a map, illustrating the duty cycle of an interference source, showing interference RSSI by channel by node, comparing link-by-link interference RSSI to intra-network RSSI by channel, using bar graphs to illustrate path stability as a function of interference RSSI, or by showing movement of location on a map over time. The CSWM is able to display combinations as well, showing the network topology (e.g. nodes, links, routes) overlaid with interference sources and interference RSSI."); and 
	selecting (assigning), for a wireless communication device (20a-20i … 20N), a communication channel (time slot) from among a plurality of communication channels (time slots) based on the RF coverage (network topology overlaid with interference sources and interference RSSI) and one or more RF probability distribution functions (synchronized throughout the entire network to within one millisecond) (paras [0019], [0024], and [0052], example of time slot assigning to wireless devices 20a-20i … 20N is disclosed as “Time slots are allocated by the network manager for link level communication and synchronized throughout the entire network to within one millisecond, enabling precise control of RSSI measurement times and subsequent correlation of RSSI measurement data” or "Time slot, link assignments, and RF channel assignments between nodes necessary to coordinate communications throughout wireless field device mesh network 18 are allocated by network manager 24. Time slot and RF channel allocations and link assignments for wireless field device mesh network 18 are sent from gateway 16 to access point 22 via dedicated link 28. Access point 22 transmits the time slot assignments, RF channel assignments, and link assignments either directly or in a hop-by-hop fashion to wireless devices 20a-20i ... 20N.").
	wherein each of the one or more RF probability distribution functions indicates a probability of whether an RF signal interference magnitude is greater than a threshold RF signal interference magnitude at a given location of the environment (para [0020]: "…Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold"), and 
wherein each of the one or more RF probability distribution functions (values representing the received RF power measurements): 
corresponds to a given communication channel from among the plurality of communication channels (para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …); and 
indicates the probability of RF interference over the given communication channel (para [0020]: “… Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").
	Regarding claim 20, in addition to features recited in base claim 19 (see rationales discussed above), Rotvold also discloses wherein each of the one or more RF probability distribution functions (values representing the received RF power measurements) indicates the probability of RF interference at a plurality of nominal time values, a plurality of continuous time values, or a combination thereof (para [0020]: "… Determining the values representing the received RF power measurements includes, for example, determining statistical values, performing unit conversions, or making no change at all to the original RSSI measurements. The statistical values for each RF channel include, for example, average RF power measured, standard deviation of RF power measured, variance of RF power measured, start time of period, end time of period, maximum RF power measured, time when maximum RF power was measured, minimum RF power measured, and time when minimum RF power was measured and duty cycle … Values representing the received RF power measurements exceeding the background RSSI measurement levels indicate sources of RF interference …Along with the known location of at least three of the devices, the CSWM determines the time periods of interference, characterizes the source or sources of interference (e.g. Wi-Fi channel 1), locates the source or sources of RF interference and generates alerts if the interference exceeds a user defined threshold").


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paden et al. (US 2017/0140621).
Botchway et al. (US 2016/0301434).
Tsruya et al. (US 8,938,255).
McCoy (US 2007/0060098).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 10, 2022